Citation Nr: 0321559	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for status post kidney transplant.  

2.  Entitlement to an increased rating for residuals of 
status-post kidney transplant, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from March 1983 to 
May 1983, and from November 1986 to September 1993.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of an April 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In May 2002, the Board undertook additional development of 
the issues listed on the front page of this remand pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
development has been completed.  However, the regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

It also appears that the veteran has not been explicitly 
informed of what evidence he is responsible for obtaining and 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In June 2003, the veteran underwent a VA genitourinary 
examination.  The examiner was requested to express an 
opinion as to whether there was markedly decreased kidney 
function or function of other organ systems; generalized poor 
health with lethargy, weakness, anorexia, weight loss, or 
limited exertion; and whether there was albuminuria or edema.  
Laboratory findings for BUN and creatinine were also 
requested.  In reviewing the examination report, the Board 
notes that not all the requested opinions have been provided.  
Additionally, a CHEM 7 test was reported to have been 
undertaken, however its findings not reported.  

Therefore, while the Board regrets the delay in this case, 
the claims are remanded for the following:  

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claims.

2.  The RO should provide the VA 
physician who examined the veteran in 
June 2003 at the VA Medical Center in 
Washington, DC, with the veteran's claims 
file.  The physician should review the 
file, and opine whether the veteran has 
markedly decreased kidney function or 
function of other organ systems; 
generalized poor health with lethargy, 
weakness, anorexia, weight loss, or 
limited exertion; and whether there is 
albuminuria or edema.  The veteran's BUN 
and creatinine percentages should also be 
reported.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  If the physician is 
unavailable, or if it is not feasible to 
return the file to him, another qualified 
physician may review the claims folder 
and furnish the requested opinions.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include any evidence received 
since its November 2001 supplemental 
statement of the case, and readjudicate 
the veteran's claims for restoration of a 
100 percent disability rating for status 
post kidney transplant, and entitlement 
to an increased rating for residuals of 
status-post kidney transplant.  If the 
decision remains adverse to the veteran 
in any way, he and his representative 
should be furnished a supplemental 
statement of the case.  

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


